Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-11-2009

Patricia Smith v. Andrea Clark
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-3238




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Patricia Smith v. Andrea Clark" (2009). 2009 Decisions. Paper 1876.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1876


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                       NOT PRECEDENTIAL

               UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT
                         ___________

                             No. 08-3238
                             ___________

       PATRICIA SMITH, E/O Willie F. Smith; PATRICIA SMITH;
                MARY SCOTT; CHRISTINE SMITH,

                                        Appellants

                                   v.

          THOMAS JEFFERSON UNIVERSITY HOSPITAL;
    JEFFERSON MEDICAL COLLEGE; VINCENT ARMENTI, M.D.;
         ANDREA CLARK, R.N.; BECKIE MICHAEL, D.O.;
BRENDA HOFFMAN, MD., Intermediate Dialysis Unit; MARCY B. TANKER;
ATTORNEY ROBERT A. JUBELIRER; ATTORNEY VAL PLEET WILSON;
              ATTORNEY FREDRIC L. GOLDFEIN,

                     (Pursuant to F.R.A.P. 12(a))
              ____________________________________

             On Appeal from the United States District Court
                for the Eastern District of Pennsylvania
                         (D.C. No. 08-cv-02478)
              District Judge: Honorable Norma L. Shapiro
              ____________________________________

            Submitted Pursuant to Third Circuit LAR 34.1(a)
                          February 10, 2009

    Before: FISHER, JORDAN and VAN ANTWERPEN, Circuit Judges.

                       (Filed: February 11, 2009)
                              ___________

                              OPINION
                             ___________
PER CURIAM

       Mary Scott, Christine Smith, and Patricia Smith (together, the “Smiths”) appeal

from the District Court’s order dismissing their complaint for lack of subject matter

jurisdiction. For the following reasons, we will affirm.

       This matter arises from a medical malpractice action currently pending in the

Philadelphia County Court of Common Pleas. In February 2005, the Smiths initiated that

action against Thomas Jefferson University Hospital, Jefferson Medical College, and

several medical professionals in connection with the death of their father, Willie F. Smith.

(Jan. Term, 2005, No. 4090.) The Smiths and their attorney, Val Pleet Wilson,

subsequently agreed to resolve the dispute by participating in a binding arbitration.

Following the arbitration on April 12, 2007, the parties settled the case for $105,000.00.

       It appears, however, that the Smiths then refused to execute a release to finalize

the settlement. The Smiths claimed that Attorney Wilson had failed to adequately

represent their interests at the arbitration, and that, after the arbitration, they had learned

that the doctor who performed their father’s surgery was not board-certified as a surgeon.

Despite the Smiths’ complaints, the Court of Common Pleas enforced the agreement and

instructed the Smiths to comply with its terms.

       Apparently dissatisfied with the state court’s ruling, the Smiths then filed the

present pro se complaint in the United States District Court for the Eastern District of

Pennsylvania. The complaint named as defendants the same parties from the state court



                                                2
action as well as the attorneys who had participated in the arbitration. In the complaint,

the Smiths again alleged that the doctor who performed their father’s surgery was not

board-certified as a surgeon. The Smiths further alleged that one of the medical experts

at the arbitration lacked sufficient credentials, and that their father’s hospital discharge

papers had been forged. Lastly, the Smiths claimed that Attorney Wilson, by agreeing to

the settlement, had conspired with the defense to cover up the defendants’ malpractice.

       All defendants moved to dismiss the complaint for lack of subject matter

jurisdiction. See F ED. R. C IV. P. 12(b)(1). Following a hearing on June 23, 2008, the

District Court determined that the Smiths’ complaint was an improper attempt to appeal

from the state court’s decision to enforce the settlement agreement, and held that it lacked

jurisdiction to review that decision under the Rooker-Feldman doctrine. The District

Court further held that the complaint did not allege any basis for federal question or

diversity jurisdiction. Therefore, by order entered July 7, 2008, the District Court granted

the defendants’ motion to dismiss for lack of subject matter jurisdiction. This appeal

followed.1

       Upon review, we believe that the District Court correctly concluded that it lacked

jurisdiction over the Smiths’ complaint. First, insofar as the Smiths’ complaint sought




       1
        We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291, and our
review of the District Court’s dismissal for lack of subject matter jurisdiction is plenary.
Gary v. Braddock Cemetery, 517 F.3d 195, 200 n. 4 (3d Cir. 2008); Ballentine v. United
States, 486 F.3d 806, 808 (3d Cir. 2007).

                                               3
review of the state court’s ruling on the settlement agreement, the District Court properly

held that it falls squarely within the class of actions prohibited by the Rooker-Feldman

doctrine. See Desi’s Pizza, Inc. v. City of Wilkes Barre, 321 F.3d 411, 419 (3d Cir. 2003)

(explaining that, pursuant to the Rooker-Feldman doctrine, district courts lack jurisdiction

to adjudicate actions in which the relief requested requires the court to determine that the

state court’s decision was wrong). Furthermore, the District Court could not entertain

federal question jurisdiction over the complaint because it did not allege any violations of

a federal statute or the Constitution.2 See 28 U.S.C. § 1331. Finally, as the District Court

noted, jurisdiction could not be based on diversity of citizenship between the parties

because the parties in this action are all citizens of the Commonwealth of Pennsylvania.

See 28 U.S.C. § 1332. Therefore, the District Court correctly concluded that it lacked

subject matter jurisdiction over the complaint.




       2
        In their Notice of Appeal and their brief, the Smiths make several allegations
about minority discrimination in the state’s legal system. We need not address these
allegations, however, because they were not raised before the District Court. See Brenner
v. Local 514, United Bhd. of Carpenters and Joiners of Am., 927 F.2d 1283, 1298 (3d
Cir. 1991).

                                              4
       We have reviewed the Smiths’ remaining arguments, and have concluded that they

are without merit.3 Accordingly, for the reasons set forth above, we will affirm the

judgment of the District Court.




       3
        The Smiths’ “Motion to Admit Genuineness of Facts,” in which they ask the
defendants to admit or deny the truth of 13 statements, is denied. The Federal Rules of
Appellate Procedure do not provide for requests for admissions in matters on appeal to
this Court; a court of appeals reviews a district court’s judgment based on the record
before the district court.

                                             5